DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 19 has been amended.  Claims 26-32 are new.

Response to Amendment
	The amendments filed on 3 Mar. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 20 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, 11-12, 14-18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Plos One; published 2011), in view of Loh et al. (Chem. Commun.; published 2010) and Yang et al. (WO 2016/077505 A2; published 19 May 2016) for the reasons cited in the Office action filed on 3 Dec. 2021.

Applicants Arguments
.  

Applicant's arguments filed 3 Mar. 2022 have been fully considered but they are not persuasive. Loh teaches that incorporation of a cysteine cathepsin inhibitor into a peptide conjugate.  According to Loh, without careful planning and proper design, introduction of a peptide to an existing small molecule inhibitor may invariably compromise its binding affinity to the target enzyme.  Loh compared free inhibitor L1 with three peptide conjugates (L1-TAT, L1-SV40 and L1-KK) with L1-Tat showing comparable potency to L1 and L1-SV40 and L1-KK showing approximately 2-4 fold increase in IC50 values.  It became apparent that that L1-Tat was the most potent of the four inhibitors.  Loh teaches that the same strategy may be applied to other similar cysteine cathepsin inhibitors.  It not surprising that the conjugation of cysteine cathepsin inhibitor to a targeting peptide resulted in a peptide conjugate with comparable .
Ren teaches the imaging of cysteine cathepsin activity using probes that contain an acyloxymethyl ketone (AOMK) functional groups that irreversibly labels the active.  Ren discloses the conjugation of DOTA to a AOMK to form Z-FK(DOTA)-AOMK.  The probe 64Cu-Z-FK(DOTA)-AOMK accumulated in tumor tissues with reasonable level.  Analysis of the GB170 probe in microPET imaging confirmed that in vivo tumor uptake was clearly superior to 64Cu-Z-FK(DOTA)-AOMK.  Consequently, Ren teaches that the AOMK can be conjugated to another molecule and still irreversibly label the active site of cysteine. It is not surprising or unexpected that an AOMK can be conjugated to another molecule and still exhibit cathepsin inhibition. 
Yang teaches peptide conjugates carrying a diagnostic agent (radioactive compound) and moiety capable of reacting with cathepsin.  Yang teaches that suitable targeting moieties include folate, neurotensin and LHRH agonists.  In Yang the moiety capable of reacting with cathepsin get cleaved by lysosomal proteases.  However, Ren teaches that AOMK is an advantageous moiety capable of reacting cathepsins because it irreversibly labels the active site cysteine of papain advantageously resulting in tumor retention of the diagnostic agent.  A recognized advantage is one of the strongest reasons to combine.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the conjugate of ren by incorporating a targeting moiety such as a folate, neurotensin or a LHRH agonist wherein the targeting binds to a receptor expressed on a cancer cell and wherein the cysteine cathepsin trapping agent and radioactive moiety are linked to the targeting moiety either directly or through a linker as taught by Loh and Yang because it would advantageously enable enhanced selective imaging of cathepsin activity in cancer cells by targeting the receptor that is overexpressed on the cancer cell and where the targeting moiety aids in internalization thereby increasing the concentration of the inhibitor.



Claims 1-9, 11-18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Plos One; published 2011), in view of Loh et al. (Chem. Commun.; published 2010) and Yang et al. (WO 2016/077505 A2; published 19 May 2016), in further view of Jia et al. (Nucl. Med. Biol.; published 2015) for the reasons cited in the Office action filed on 3 Dec. 2021.

Applicants Arguments
	Applicants assert that Jia noted that the addition of compounds such as the DOTA chelating system can sterically interfere with the binding of neurotensin analog to its receptor.  The skilled artisan would have neither the motivation nor expectation of success to add the neurotensin analog of Jia to constructs of Ren.

Applicant's arguments filed 3 Mar. 2022 have been fully considered but they are not persuasive. The teachings of Ren, Loh, and Yang are not deficient for the reasons discussed above.  Yang teaches the advantageous conjugation of a diagnostic agent and a moiety capable of reacting with cathepsin to neurotensin peptide with a reasonable expectation of success.  Jia teaches that NTR1-targeted peptides have been labeled with a number of clinically relevant radiometals such as 99mTc, 111In and 68Ga.  Jia teaches that 177Lu-N1 demonstrated excellent tumor uptake and retention and substantial tumor accumulation.  177Lu-N1 is a neurotensin peptide conjugate contain a 177Lu-DOTA conjugated to the neurotensin peptide through a β-ala linker.  Jia teaches that the inclusion of a linker appears to alleviate the steric inhibition of the chelator.  Extension of the linker does not lead to substantial increases in binding affinities.  It is clear from Jia and Yang that with careful planning a cathepsin trapping .


Claims 1-6, 8-12, 14-18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Plos One; published 2011), in view of Loh et al. (Chem. Commun.; published 2010) and Yang et al. (WO 2016/077505 A2; published 19 May 2016), in further view of Powers et al. (Chem. Rev.; published 2002) for the reasons cited in the Office action filed on 3 Dec. 2021.

Applicants Arguments
	Applicants assert that Powers clearly fails to teach or suggest the use of a targeting moiety.

Applicant's arguments filed 3 Mar. 2022 have been fully considered but they are not persuasive. The teachings of Ren, Loh, and Yang are not deficient for the reasons discussed above. Both Loh and Yang teach the use of a targeting moiety.  At pg. 4657, Powers teaches that haloemethyl ketones were originally conceived as affinity labels for serine proteases and incorporated a peptide targeting sequence and a reactive functional group to covalently react with the active target protease.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate a targeting moiety such as folate, neurotensin, or a LHRH agonist wherein the targeting moiety binds to a receptor expressed on a cancer cell for the reasons discussed above, that is advantageous enhanced selective imaging of cathepsin activity where the targeting moiety advantageously aids internalization.



Claims 1-9, 11-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Nucl. Med. Biol.; published 2015), in view of Ren et al. (Plos One; published 2011), Yang et al. (WO 2016/077505 A2; published 19 May 2016), and Dechert et al. (Bioorg. Med. Chem.; published 2010) for the reasons cited in the Office action filed on 3 Dec. 2021.


Claims 1-9, 11-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Nucl. Med. Biol.; published 2015), in view of Ren et al. (Plos One; published 2011), Yang et al. (WO 2016/077505 A2; published 19 May 2016), and Powers et al. (Chem. Rev.; published 2002) for the reasons cited in the Office action filed on 3 Dec. 2021.

Applicants Arguments
	Applicants assert that Dechert fail to supplement the deficiencies in the teachings of Ren, Jia, and Yang.

Applicant's arguments filed 3 Dec. 2021 have been fully considered but they are not persuasive. The teachings of Ren, Jia, and Yang are not deficient for the reasons discussed above.  Dechert teaches that advantageous dipeptidyl AOMK fragment d.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Jia by further incorporating a 2,4,6-trimethyl-OBz fragment at the AOMK taught by Ren as taught by Dechert because it would have been expected to advantageously enable potent inhibitory activity and/or an equivalent AOMK suitable for irreversible binding to cysteine protease.



New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claims 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Plos One; published 2011), in view of Loh et al. (Chem. Commun.; published 2010) and Yang et al. (WO 2016/077505 A2; published 19 May 2016), in further view of Coy et al. (WO 03/028527 A1; published 10 Apr. 2003; see attached 892).

	Ren et al. teach as discussed above.  Ren et al. teach non-invasive imaging of cysteine cathepsin activity in solid tumors using a 64Cu-labeled activity based probe (see title).  Ren et al. teach that because elevated cathepsin activity can be found in many types of human cancers, they are promising biomarkers that can be used to target radiological contrast agents for tumor detection. These results demonstrate that small molecule activity based probes carrying radiotracers (see abstract).  Ren et al. teach that the probes are based on the peptide acyloxymethyl ketones that have been reported to be highly selective labels of a number of classes of cysteine cathepsins (see pg. 2).  Ren et al. teach the mechanism of covalent inhibition of a cysteine protease by an acyloxymethyl ketone (CCTA forms a thioether linkage; See Fig. 1(A)).  Ren et al. disclose the mechanism and structure of activity based imaging probes such as Z-FK(DOTA)-AOMK, and GB-170 (see Fig. 1).  GB-170 has a cLog P of -3.13 (ChemDraw 17.1).  Ren et al. disclose 64Cu-Z-FK(DOTA)-AOMK (see pg. 3).  This reads on a compound comprising a cysteine cathepsin trapping agent, and a radioactive nuclide wherein the cysteine cathepsin trapping agent and said radioactive moiety are linked directly.  Ren et al. teach in vivo imaging of tumor derived cathepsin activity using the activity-based probes after tail vein injection (see Figs. 3 and 4).  Ren et al. teach that that cathepsin targeted PET imaging 
	Ren et al. do not teach that the targeting moiety is linked to the cytotoxic or radioactive moiety by a peptide linker of 1-5 amino acids wherein the CCTA is linked to the cytotoxic or radioactive moiety by a peptide linker of 1-5 amino acids, and wherein the targeting moiety is a peptide.
	Loh et al. teach as discussed above.  Loh et al. teach click synthesis of small molecule peptide conjugates for organelle-specific delivery and inhibition of lysosomal cysteine proteases (see title).  Loh et al. teach that one way to achieve good in vivo efficacy of the existing small molecule inhibitors is to deliver them to the subcellular compartment of cells where the target enzyme resides.  In this way, an increase in effective concentration of the inhibitor with a better selectivity would be expected (see pg. 8407).  Loh et al. teach the delivery vehicle such as a mannose cluster (see pg. 8407).  Loh et al. teach an overall strategy of click inhibitor peptide conjugates for organelle specific delivery and inhibitor-peptide conjugates (see Fig. 1).  Excellent inhibition was observed for the free inhibitor L1 and its three peptide conjugates (see pg. 8408).  Loh et al. teach that testing showed that the L1-Tat conjugate was successfully delivered to the lysosomes of HepG2 cells, where greater inhibitory profile against cysteine cathepsins was observed (see pg. 8309).
	Yang et al. teach as discussed above.  Yang et al. teach targeted XTEN conjugate compositions and methods of making the same (see title).  Yang et al. teach conjugate composition comprising one or more XTEN, one or more peptide cleavable moieties (PCM), one or more targeting moieties (TM) and one or more molecules of a payload drug (see abstract, [0006], [00365]).  Yang et al. teach cathepsin (see [0010], [0218], table 7).  Yang et al. teach that the targeting moiety can be peptide, peptoids, or receptor ligands (see [0046], [0050], [0070]).  Yang et al. teach that the payloads include chemotherapeutic agents, radioactive compounds, cytotoxic drugs and contrast agents (see [00175]).  Yang et al. teach that targeting 
	Coy et al. teach diagnostic and therapeutic somatostatin or bombesin analog conjugates and uses thereof (see title).  Coy et al. teach peptide agents of formula X-Y-Z-Q wherein X is a cytotoxic agent, Y is a peptide that increases the distribution of the peptide agent or a hydrophilic polymer, Q is a biologically active peptide; and Z is a linking peptide that when bonded to Q at the N-terminus preserves at least 50% of the biological activity.  Z has the formula A-B-C-E-F wherein A and B may be absent and C, E, and F may be D-Ser (see pg. 4).  Coy et al. teach that the present invention circumvents the accumulation of toxic peptide analog in tissue through the inclusion of both the Z linker, containing hydrophilic residues and optional inclusion of an elongated hydrophilic linker.  These promote rapid elimination of intact, non-bound peptide agents through the kidneys.  PEG is known the be an excellent promoter of rapid renal secretion.  Some analogs of the invention contain D-isomers of amino acids facilitating stable coupling of cytotoxic agents while retaining high receptor affinity and biological potency of the peptide (see pg. 17-20).  Coy et al. disclose poly-D-ser DOTA conjugates (see example 15, pg. 45).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Ren et al. so that the CCTA and radioactive moiety .

Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Nucl. Med. Biol.; published 2015), in view of Ren et al. (Plos One; published 2011), Yang et al. (WO 2016/077505 A2; published 19 May 2016), and Dechert et al. (Bioorg. Med. Chem.; published 2010), in further view of Coy et al. (WO 03/028527 A1; published 10 Apr. 2003; see attached 892).

	Jia et al. teach as discussed above.  Jia et al. teach the evaluation of DOTA-chelated neurotensin analogs with spacer-enhanced biological performance for neurotensin-receptor-1-positive tumor targeting (see title).  Jia et al. teach that NTR1 is overexpressed in many cancer types (see abstract).  Jia et al. teach radiolabeling with 177LuCl3 (see pgs. 817-818).  Jia et al. disclose the structure of Lu-([N-a-Me8,Dmt11,Tle12]NT(6-13) analogs used in this study (Lu-N0, Lu-N1) (see Fig. 1, table 1). 177Lu is a theranostic radioisotope (see pg. 820).  177Lu-N1 demonstrated substantial tumor accumulation (see pg. 822).
	Jia et al. do not further disclose a compound of instant formulas 2c, 2d or 2f.
	Ren et al. teach as discussed above.

	Dechert et al. teach as discussed above.
	Coy et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the conjugate of Jia et al. by further conjugating the CCTA and/or DOTA chelating moiety to targeting moiety through a PEG and/or poly-Ser linker as taught by Coy et al. because it would have been expected to advantageously enable preserving the biological activity of the targeting moiety while circumventing the accumulation of toxic peptide residues.  The number of linking group PEG and/or Ser units is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at 3 PEG and/or Ser units before and/or after the chelating moiety in order to arrive that optimal distance of the chelator moiety and CCTA to retain biological activity while promoting optimal renal clearance.  Stereoisomers are prima facie obvious.  See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Conclusion
Bogyo et al. (US 2016/0039792 A1; published 11 Feb. 2016; see attached 892) is being made of record; however, it is not being used in any of the above rejections because it is cumulative.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

/SEAN R. DONOHUE/
Examiner, Art Unit 1618